Citation Nr: 0122983	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952.

This case first came before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2001, the Board remanded 
this case in order to address due process concerns.  The case 
is again before the Board for appellate review.


REMAND

In July 2001, the Board remanded this case for consideration 
of the veteran's request for review by a Decision Review 
Officer (DRO) pursuant to 38 C.F.R. § 3.2600 (2001) and 
consideration of the changes in the law enacted by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)), following which, 
if any of the benefits sought on appeal remained denied, the 
veteran and his representative were to be furnished a 
supplemental statement of the case (SSOC).  Although review 
by a DRO was accomplished in August 2001, at which time a 
memorandum was prepared and added to the file advising that 
the veteran's case was not subject to de novo review under 
the aforementioned section because his February 2000 notice 
of disagreement was filed prior to applicable time period 
covered by the DRO regulation (June 1, 2001), the case was 
not thereafter readjudicated by the RO after ensuring 
complete compliance with all duty to notify and duty to 
assist provisions of the VCAA, and if necessary, issuance of 
an SSOC, as instructed by the Board.  The United States Court 
of Appeals for Veterans Claims (Court) has held that RO 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In situations in which remand instructions 
have not been completed, the Court has held that the proper 
remedy is to again remand the claim to the RO, so as to 
ensure full compliance with the Board's directives.  Id.

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
and the recently revised regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  With the veteran's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA and other Federal 
department medical records identified by 
the appellant should be obtained pursuant 
to established procedures.  With respect 
to any non-VA health care providers 
identified by the veteran, the RO should 
request his authorization to release any 
indicated private medical records.  Upon 
receipt of his signed authorization(s) 
for such records, the RO should attempt 
to obtain copies of treatment records 
identified by the veteran.  All treatment 
records obtained as a result of this 
inquiry should be associated with the 
claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2) (West Supp. 2001), 
and the amended regulations, 38 C.F.R. 
§ 3.159(a)-(f) (2001), the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA and implementing 
regulations, continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

3.  Thereafter, the RO must review the 
claims file and ensure that any and all 
additional notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001), 
and implemented by the regulations that 
are set forth at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a)), are fully 
complied with and satisfied.

4.  Upon completion of the above, the RO 
should readjudicate this claim with 
consideration of all evidence of record.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


